Citation Nr: 0612869	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-01 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected residuals of a left 
leg injury.  

2.  Entitlement to service connection for a low back 
disorder, inclusive of degenerative disc disease of the 
lumbar spine, secondary to service-connected residuals of a 
left leg injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for a low back disorder, inclusive of degenerative disc 
disease of the lumbar spine.  

4.  Entitlement to an increased (compensable) rating for 
residuals of a left leg injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, through the VA's Appeals 
Management Center (AMC) so that additional development could 
be undertaken.  Following the AMC's attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  

The issues of the veteran's entitlement to secondary service 
connection for a low back disorder and whether new and 
material evidence has been submitted to reopen a claim for 
direct service connection for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC.  



FINDINGS OF FACT

1.  Major depression originated during the veteran's period 
of military service.  

2.  The veteran's service-connected residuals of a left leg 
injury are limited to an almost imperceptible scar over the 
posterior medial gastrocnemius level which is asymptomatic 
and productive of no limitation of function.  


CONCLUSIONS OF LAW

1.  Major depression was incurred in service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for the assignment of an increased 
(compensable) rating for residuals of a left leg injury have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118, Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board in 
January 2004 for additional development.  All of the actions 
sought by the Board by its prior development request appear 
to have been completed in full as directed, and neither the 
appellant nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided by the RO in 
December 2001 and the AMC in November 2004 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the appellant to submit all 
pertinent evidence in his possession.  Such notice does not, 
however, fully meet the elements identified in 
Dingess/Hartman, but despite such inadequacy, neither the 
appellant-veteran, nor his representative, challenges the 
sufficiency of the notice provided, nor is it found that 
prejudice to the veteran would result were the Board to enter 
final decisions as to the claims for benefits herein 
presented.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, the Board finds that VA has satisfied its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claim for Service Connection for Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as a psychosis, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  

While the veteran has alleged entitlement to service 
connection for depression on both direct and secondary bases, 
the undersigned herein reaches only the question of direct 
service connection, finding that the evidence on file 
supports a grant of entitlement on that basis.  In this 
regard, it is noted that a treating VA psychiatrist in April 
2003 and a VA psychiatric examiner in January 2005 concluded 
that the veteran's depression began while he was on active 
duty and such evidence outweighs the only contrary opinion 
offered at the time of a VA examination in December 2001.  
That being the case, a grant of service connection on a 
direct basis for major depression is in order.  

Claim for Increase for Residuals of a Left Leg Injury

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for postoperative residuals of a left leg 
injury, consisting exclusively of a scar of the left calf, 
was established by RO action in November 1993.  At that time, 
a 0 percent rating was assigned under 38 C.F.R. § 4.118, DC 
7805.  Such rating has remained in effect since originally 
assigned, and in connection with a claim for increase filed 
in February 2001, the denial of which forms the basis of the 
instant appeal, the veteran alleges that he is bothered by 
pain and limited mobility as a result of his left leg injury.  

Effective August 30, 2002, VA amended those criteria for 
evaluating skin disabilities.  See 67 Fed. Reg. 49596 (2002).  
Where laws or regulations change after a claim has been filed 
or reopened, the law in effect prior to the date of the 
change controls for the period prior to the change, and the 
law in effect after the date of the change controls as of the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
38 C.F.R. § 4.118 clearly provides the proper anatomical 
localization; that is, the skin, for the evaluation of the 
veteran's only service-connected residual of his left leg 
injury, a scar of the left calf.  There is no showing that 
the disability in question entails musculoskeletal or joint 
involvement, and, as such, the left calf scar is most 
appropriately evaluated under the skin criteria pertaining to 
scarring.  

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars that were poorly nourished with repeated ulceration, or 
when the scar was manifested by tenderness and pain on 
objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  
Scars were otherwise rated on the basis of limitation of the 
part affected.  38 C.F.R. § 4.118, DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, scars of other than the head, face, or neck, that are 
deep or that cause limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  38 
C.F.R. § 4.118, DC 7801.

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

Contrary to the veteran's allegation of an increased level of 
severity, the record does not support his contentions.  When 
he was evaluated by VA in December 2001, there was shown to 
be a small, oval scar of his left medial mid-calf, measuring 
one-quarter of a centimeter; the diagnosis was of a puncture 
wound of the left calf with a well-healed, nontender, and 
difficult to see cicatrix.  On evaluation by VA in January 
2005, there was found to be an almost imperceptible one by 
three-tenths centimeter, oblique scar over the posterior 
medial gastrocnemius level.  Such scar was of normal 
coloration and was otherwise flat, non-tender, non-adherent, 
and mobile.  There was no underlying palpable fascial or 
muscular defect, nor was there any muscular atrophy detected.  
The diagnosis was of a puncture wound or laceration of the 
left leg calf, with status post surgical wound exploration 
and closure, and a stable scar and no residual functional 
impairment resulting.  In the examiner's opinion, such 
disorder was not productive of disabling residuals.  

There is no showing that the veteran's left calf scar was, 
prior to August 2002, poorly nourished, repeatedly ulcerated, 
tender, painful on objective demonstration, or productive of 
a limitation of left leg function.  After August 2002, the 
scar in question is not shown to be manifested by a 
limitation of motion or other impairment of function, nor is 
it demonstrated to entail deep or unstable scarring or a scar 
that is at least 144 square inches.  Findings involving 
adherence to underlying tissue, induration, pain, redness, 
warmth, drainage, tenderness, poor nourishment, ulceration, 
or keloid formation are entirely absent.  That being the 
case, it is determined that a preponderance of the evidence 
is against the veteran's claim for an increased (compensable) 
rating for the residuals of a left leg injury, manifested by 
a healed scar of the left calf.  As such, denial of that 
portion of the appeal is required.


ORDER

Service connection on a direct basis is granted for major 
depression.  

An increased (compensable) rating for residuals of a left leg 
injury manifested by a scar of the left calf is denied.  


REMAND

In developing the veteran's claim for service connection for 
a low back disorder, the RO has, at times, determined that no 
new and material evidence has been presented with which to 
reopen a previously denied claim therefor, and, on other 
occasions, has adjudicated the merits of the veteran's claim 
for direct service connection for a low back disorder without 
first determining that new and material evidence had been 
submitted to permit a reopening.  In addition, the claim for 
secondary service connection has at times been combined with 
the direct service connection matter, despite the fact that 
the RO has not pointed to any prior, final denial of the 
veteran's claim for secondary service connection for a low 
back disability.  

Review of the record reveals that the veteran's original 
claim for direct service connection for a low back disorder 
was received by VA in November 1993 and denied by the RO in a 
rating decision entered in July 1994.  Notice of such denial 
was furnished to the veteran later in July 1994, following 
which, contrary to the RO's conclusion, he submitted a timely 
notice of disagreement.  No further action has been taken to 
date with respect to the veteran's initiation of the 
aforementioned appeal.  On that basis, the July 1994 denial 
of direct service connection for a low back disorder cannot 
be held to be final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2005).  

The appeal before the Board for secondary service connection 
for a low back disorder has not been found by the RO to have 
entailed a prior final denial.  Rather, such original claim 
was initially adjudicated by the RO in March 2003, based on a 
reported date of claim of May 7, 2002, representing the date 
a VA treatment note was compiled in which the veteran 
reported that his back disorder was the result of an 
inservice leg injury.  In actuality, the record discloses 
that the veteran's original claim for secondary service 
connection for a low back disorder was received by the RO on 
January 19, 1996, albeit without appropriate action being 
subsequently taken by the RO in connection with such claim.  

On the basis of the foregoing, further consideration of the 
veteran's original claims for direct and secondary service 
connection by the RO/AMC is needed, prior to entry by the 
Board of final decisions on such matters.  Accordingly, such 
issues are REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his original claims of entitlement to 
service connection on direct and 
secondary bases for a low back disorder, 
as well as notice to him of the five 
elements of a service connection claim 
set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities and which pertain to the 
veteran's low back disorder must be 
obtained for inclusion in his claims 
folder.  

3.  Lastly, the veteran's original claims 
of entitlement to service connection on 
direct and secondary bases must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


